DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2021 has been entered.
 Status of the Claims
With this office action, currently claims 1-4, 6, 7, 10-18, 20, 21, and 23-25 are pending and the following list summarizes their status:
Claims 1, 3, 6, 10, 12, 14, 17, 21, 23, and 24,  have been amended
Claims 5, 8, 9, 19, and 22 have been cancelled
Claim 25 is new
Claims 1-4, 6, 7, 10-18, 20, 21, and 23-25 are rejected under 35 U.S.C. § 103
Claim Objections
The Claims are objected to because of the following informalities:  the current set of claims dated 06/03/2021 appear to be amended based on the set of claims that were submitted on 05/03/2021, however, these claims were not entered into the record and so any amendments or newly added claims from the previous set is still applicable as amended for the current set.
The following is a maintained/modified rejection and modifications were necessitated by amendment:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-4, 7, 10-16, 18, 20, 21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sarig-Bahat (US 20110230792 A1 - previously cited) in view of Sone et al. (US 20100137748 A1 - previously cited).
Regarding claim 1, Sarig-Bahat discloses a computer-implemented method for identifying physiological stress of a user of a virtual reality environment, the method comprising: displaying to the user a plurality of virtual objects at a plurality of object locations within the virtual reality environment ([0076] a spray can and targets in the shape of flies in VR); detecting at least one parameter of movement of the user in response to one of the plurality of virtual objects ([0076] cervical motions are measured to control the canister location as the canister is used to spray the flies); and associating the movement with one or more of a plurality of parts of the user's body based on the object location of one of the plurality of virtual objects (0065] when the system is used to train a specific body part the movement of the body part and the object location are associated) to create a body-part-specific mapping for the user ([0064]-[0065] training a specific body part to enhance athletic performance or improve a range of motion requires mapping the movements and changes in the movements to that specific body part).
However, Sarig-Bahat is silent on determining a measure of physiological stress based on the detected at least one parameter of the user's movement and associating the physiological stress with a part of the user’s body. Sone et al. teaches another body motion detection device that detects fatigue (i.e. a physiological stress) by detecting a reduction in movement associated with the wrist of a subject ([0064]-[0068] and fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Sarig-Bahat to determine fatigue as a measure of physiological stress as taught by Sone et al. as a combination of known prior art 
Sarig-Bahat in view of Sone et al. further discloses adapting the virtual reality environment based on the detected at least one parameter of the user's movement and the one or more of the plurality of parts of the user’s body (Sarig-Bahat [0075]-[0076] a larger range of motion required means that the system has evaluated an initial range of motion and adapted the environment to require a larger one). However, Sarig-Bahat in view of Sone et al. is silent on adapting the virtual reality environment based the measure of physiological stress. Given that Sone et al. teaches that the movement is associated with a measure of physiological stress, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the method of Sarig-Bahat in view of Sone et al. to include adapting the virtual reality environment based the measure of physiological stress in addition to the detected movement to provide the additional functionality of basing the adaptations on either one of two related parameters.
In further regards to claim 10 being directed towards a non-transitory computer program, the combination of Sarig-Bahat in view of Sone et al. discloses a computer program product (Sarig-Bahat [0048] the processor and the program it uses for analysis) for identifying physiological stress of a user of a virtual reality environment, the computer program product comprising a computer readable storage medium (Sarig-Bahat [0048] the memory that stores the program used for analysis) having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a computer to perform a method similar to that of claim 1.
Regarding claim 2, Sarig-Bahat in view of Sone et al. discloses a method wherein the detected at least one parameter of movement of the user comprises at least one of: reaction time, speed of (Sarig-Bahat claim 25; the motion includes range of motion and velocity).
Regarding claim 3, the modified Sarig-bahat combination discloses a method wherein determining a measure of physiological stress further comprises: comparing the detected at least one parameter of movement of the user to a reference value (Sarig-bahat [0107]; the detected parameters of movement are compared between patients and a control group to determine whether there is a significant difference).
Regarding claim 25, the modified Sarig-bahat combination discloses comparing the detected movement to a reference value, however, does not explicitly disclose that the reference value is associated at least in part with a relationship between a current movement of the user and a previously detected movement of the user. Sone et al. teaches a fatigue estimation device that has the distinct advantage of determining a measure of fatigue, which is recognized by analyzing the body motion data with body motion data from neighboring times to see that the data is lower ([0070] and fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the modified Sarig-bahat combination to use a reference value that is a time based relationship between a current movement of the user and a previously detected movement of the user as taught by Sone et al. as a combination of known prior art references to yield the advantage of detecting fatigue in a user’s motion data.
Regarding claim 4, the modified Sarig-bahat combination discloses a method wherein the reference value is associated at least in part with one or more additional users of the virtual reality environment (Sarig-bahat [0083] and [0107]; the control group is made up of one or more additional users)
Regarding claim 7, the modified Sarig-bahat combination discloses a method further comprising: determining a target part of the user's body for which the measure of physiological stress is to be (Sarig-bahat [0065] the target part of the body is determined by the part monitored), and wherein the displaying to the user the virtual object at the object location within the virtual reality environment is based on the target part of the user's body (Sarig-bahat [0065] and [0076]; the ROM creating the cervical motions displayed by the VR object is based on the part monitored), and wherein the associating the measure of physiological stress with the part of the user's body comprises associating the measure of physiological stress with the target part of the user's body (Sone et al. [0064]-[0068]; the physiological stress is associated with the part where movement is being detect)
Regarding claim 21, the modified Sarig-bahat combination discloses a method wherein adapting the virtual reality environment comprises changing the object location of one or more virtual objects to an adapted object location (Sarig-bahat [0075]-[0076] the subsequent virtual environment adapted to require a fly with a larger range of motion provides a canister and a fly as objects). However, the modified Sarig-bahat combination is silent on an adapted object location that reduces physiological stress on one or more of the parts of the user’s body. Sone et al. teaches that it is possible to deal with user's fatigue and reduce user's burden (i.e. reduce or cease movements causing fatigue) when fatigue level information concerning the result of estimation of a fatigue level is received ([0189]). According to Sone et al., the advantage of this is that the reduction can occur before a serious situation is caused ([0189]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the modified Sarig-bahat combination to include reducing a user’s burden, such as reducing or ceasing movements, as taught by Sone et al. as a combination of known prior art references to yield the distinct advantage of reducing movement before a serious situation occurs.
Regarding claim 24, the modified Sarig-bahat combination discloses a method further comprising: continuously detecting a plurality of parameters of movement of the user in response to the plurality of virtual objects (Sarig-bahat [0076]; the cervical motions are a plurality of movements responding to the flies); determining a plurality of measures of physiological stress based on the detected plurality of parameters of movement of the user (Sone et al. [0064]-[0068] and fig. 2); the combination of Sarig-Bahat in view of Sone addresses determining the stress of the user via motion); associating the plurality of measures of physiological stress with the one or more of the plurality of parts of the user's body based on respective object locations of the plurality of virtual objects to create the body-part-specific mapping for the user (Sarig-bahat [0064]-[0065] training a specific body part to enhance athletic performance or improve a range of motion requires mapping the movements and changes in the movements to that specific body part), wherein the body-part-specific mapping includes a plurality of different body parts (Sarig-bahat [0064]; the targeted body parts include the neck, lower back, shoulders, knees, ankles and other joints, as well as eyes and other movable body parts); and adding the plurality of measures of physiological stress to a stress map of the user's body (Sarig-Bahat [0050] using the method of monitoring multiple movements of any of the body parts listed creates a map of the movement of the user’s body at any of those parts and Sone et al. addresses the issue of the movements being of physiological stress)
Regarding claim 11, Sarig-bahat in view of Sone et al., as applied to claim 10, discloses the non-transitory computer program product further comprises: determining a target part of the user's body for which the measure of physiological stress is to be determined ([0065] the target part of the body is determined by the part monitored), and wherein the displaying to the user the virtual object at the object location within the virtual reality environment is based on the target part of the user's body ([0065] and [0075]-[0076]; the ROM creating the cervical motions displayed by the VR object is based on the part monitored), and wherein the associating the measure of physiological stress with the part of the user's body comprises associating the measure of physiological stress with the target part of the user's body (Sone et al. [0064]-[0068]; the physiological stress is associated with the part where movement is being detect)
(figure 1 element 1400 and [0045]; the processing unit); and a memory communicatively coupled to the one or more processors (figure 1 element 1500 and [0045]; the storage unit), wherein the memory comprises instructions which, when executed by the one or more processors, cause the one or more processors to perform a method comprising: displaying to the user a plurality of virtual objects at a plurality of object locations within the virtual reality environment ([0076] a spray can and targets in the shape of flies in VR); detecting at least one parameter of movement of the user in response to one of the plurality of virtual objects ([0076] cervical motions are measured to control the canister location as the canister is used to spray the flies); and associating the movement with one or more of a plurality of parts of the user's body based on the object location of one of the plurality of virtual objects (0065] when the system is used to train a specific body part the movement of the body part and the object location are associated) to create a body-part-specific mapping for the user ([0064]-[0065] training a specific body part to enhance athletic performance or improve a range of motion requires mapping the movements and changes in the movements to that specific body part).
However, Sarig-Bahat is silent on determining a measure of physiological stress based on the detected at least one parameter of the user's movement and associating the physiological stress with a part of the user’s body. Sone et al. teaches another body motion detection device that detects fatigue (i.e. a physiological stress) by detecting a reduction in movement associated with the wrist of a subject ([0064]-[0068] and fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Sarig-Bahat to determine fatigue as a measure of physiological stress as taught by Sone et al. as a combination of known prior art elements in the same field of endeavor to yield the predictable result of determining the amount of fatigue in a user’s body part.
([0075]-[0076] a larger range of motion required means that the system has evaluated an initial range of motion and adapted the environment to require a larger one). However, Sarig-Bahat in view of Sone et al. is silent on adapting the virtual reality environment based the measure of physiological stress. Given that Sone et al. teaches that the movement is associated with a measure of physiological stress, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the system of Sarig-Bahat in view of Sone et al. to include adapting the virtual reality environment based the measure of physiological stress in addition to the detected movement to provide the additional functionality of basing the adaptations on either one of two related parameters.
Regarding claim 13, Sarig-Bahat discloses a system wherein the detected at least one parameter of movement of the user comprises at least one of: reaction time, speed of movement, and direction of movement (claim 25; the motion includes range of motion and velocity).
Regarding claim 14, Sarig-bahat in view of Sone et al., as applied to claim 12, discloses a system wherein determining the measure of physiological stress further comprises: comparing the detected at least one parameter of movement of the user to a reference value (Sone et al. [0064]-[0068]; determining a reduction in movement inherently requires comparing a subsequent movement value to an previous movement value which makes the previous movement value a reference).
Regarding claim 15, Sarig-bahat in view of Sone et al., as applied to claim 12, discloses a system wherein the reference value is associated with at least one of: the virtual object, the object location, and the user (Sone et al. [0064]-[0068]; the reference value is associated with the user and the object because it is the users previous movement values which move the object).
(Sone et al. fig. 2; the graphs show the body motion data being analyzed over time which is a modification of the reference based on newly added previous movement values).
Regarding claim 18, Sarig-bahat in view of Sone et al., as applied to claim 12, discloses a system wherein the one or more processors are configured to: determine a target part of the user's body for which the measure of physiological stress is to be determined ([0065] the target part of the body is determined by the part monitored), and wherein the displaying to the user the virtual object at the object location within the virtual reality environment is based on the target part of the user's body ([0065] and [0076]; the ROM creating the cervical motions displayed by the VR object is based on the part monitored), and wherein the associating the measure of physiological stress with the part of the user's body comprises associating the measure of physiological stress with the target part of the user's body (Sone et al. [0064]-[0068]; the physiological stress is associated with the part where movement is being detect).
Regarding claim 20, Sarig-bahat in view of Sone et al., as applied to claim 12, discloses a system wherein the one or more processors are configured to: obtain historical information relating to a previously determined measure of physiological stress, and wherein determining the measure of physiological stress further based on the obtained historical information (Sone et al. [0064]-[0068] and fig. 2; all of the movement data shown in the graph is historical information because it already occurred and is used to determine fatigue).
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sarig-Bahat in view of Sone et al., as applied to claims 1 and 12, and further in view of Liu et al. (US 20090124863 A1 - previously cited).
(Abstract,  [0030], and fig. 2), thus yielding the advantage of providing an additional method for determining stress. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Sarig-Bahat in view of Sone et al. to include spoken words and determining physiological stress based on the detected spoken words as taught by Liu et al. as a combination of known prior art elements in the same field of determining patient stress to yield the predictable result of providing the added functionality of using sounds to evaluate physiological stress.
Regarding claim 17, Sarig-Bahat in view of Sone et al., as applied to claim 12, discloses a system for measuring physiological stress. However, Sarig-Bahat in view of Sone et al. are silent on one or more processors are configured to: detect one or more facial movements of the user in response to the display of the plurality of virtual objects, and wherein the one or more processors are adapted to determine the measure of physiological stress is further based on the one or more facial movements. Liu et al. teaches a system for recording a patient status that records facial expressions to determine clinical factors of a patient including pain level (i.e. physiological stress) (Abstract,  [0030], and fig. 2), thus yielding the advantage of providing an additional method for determining stress.. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Sarig-Bahat in view of Sone et al. to include detecting facial movements and determining physiological stress based on the facial movements as taught by Liu et al. .
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Sarig-Bahat in view of Sone et al., as applied to claims 1 and 12, and further in view of Nashner (US 20040127337 A1 - previously cited).
Regarding claim 23, the modified Sarig-bahat combination discloses a method wherein adapting the virtual reality environment is performed for rehabilitation or treatment of the part of the user's body (Sarig-bahat [0069] the assessment can also be used for treatment purposes). However, the modified Sarig-bahat combination does not explicitly disclose further comprising instructing the user to interact with the displayed virtual object. Nashner teaches a system for detecting screening-test error where the computer generates task instructions to be used by the subject during the screening-test ([0057]). According to Nashner, the advantage of this is that it will will indicate an instance wherein any of the ranks associated with a given one of the trials has fallen outside the reference range associated with the given trial ([0057]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of the combination of Sarig-Bahat in view of Sone et al. to include computer generated task instructions as taught by Nashner as a combination of known prior art elements to solve the same problem of automating ways to relay instructions to a user. 
Response to Arguments Regarding the Interview Summary
Applicant’s arguments, see page 9, filed 06/03/2021, with respect to content of the interview and the art of record have been fully considered. However, during the interview the Examiner did not agree that the amendments would overcome the art of record, but indicated that more time was needed to understand the mapping limitations as they pertain to the art. The Examiner has determined .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are considered relevant to the art of body mapping: (Evin; US 20160023046 A1), (Talgorn; US 20200193710 A1), (Chahine; US 20170036066 A1), (Shavit; US 20170368413 A1), and (Chang; US 20180133551 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES STEWART STAMBAUGH III whose telephone number is (571)272-3904.  The examiner can normally be reached on Monday - Thursday: 0730 - 1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/J.S.S./               Examiner, Art Unit 3791                                                                                                                                                                                         
/JASON M SIMS/               Supervisory Patent Examiner, Art Unit 3791